 1
 2
 3
 4
 5
 6
 7
                              UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   DAIL M. JORDAN,
                                                           Case No.: 2:18-cv-01450-NJK
11          Plaintiff(s),
                                                                      ORDER
12   v.
                                                                  (Docket No. 45)
13   C.C.A.N. FINANCIAL, INC. et al.,
14          Defendant(s).
15         Pending before the Court is Defendant’s motion for leave to file electronic exhibits in
16 excess of 100 pages. Docket No. 45. The Court GRANTS the motion. No later than September
17 10, 2019, Defendant must provide to the undersigned’s box in the Clerk’s Office: (1) a physical
18 copy of the exhibits that complies with Local Rule IA 10-3 and (2) a physical copy of the
19 underlying motion.
20         IT IS SO ORDERED.
21         Dated: September 3, 2019
22                                                           ______________________________
                                                             Nancy J. Koppe
23                                                           United States Magistrate Judge
24
25
26
27
28

                                                  1
